Citation Nr: 0330809	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  00-21 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
 the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation on account of 
the loss of use of both lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel





INTRODUCTION

The veteran had active service from October 1965 to August 
1967.

Service connection is in effect as follows: major depression 
with psychosis, history of schizophrenia, currently 
evaluated as 100 percent disabling; diabetes mellitus, Type 
II, diabetic retinopathy, angioplasty associated with 
herbicide exposure, currently evaluated as 100 percent 
disabling; gunshot wound of the right hip, status right hip 
replacement, currently evaluated as 60 percent disabling; 
lumbar paravertebral myositis, dorsal scoliosis, L-5/S-1, 
radiculopathy with disc disease, currently evaluated as 60 
percent disabling; deep vein thrombosis of the left lower 
extremity, evaluated as 20 percent disabling; deep vein 
thrombosis of the right lower extremity, currently evaluated 
as 20 percent disabling; bilateral pulmonary embolism with 
mild airway restriction, and residuals of scar due to 
application of inferior vena cava to prevent embolism, each 
evaluated as noncompensably disabling.  Additional 
compensation is paid under 38 U.S.C.A. § 1114, subsections 
(s), (l), and (p); and the bilateral factor has been taken 
into consideration. 

This appeal to the Board of Veterans Appeals (the Board) was 
taken from actions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto Rico.

During the course of the current appeal, service connection 
was granted for varicose veins, and that issue is no longer 
part of the current appeal.


REMAND

As noted above, the veteran is seriously disabled, and much 
of that disability relates to or otherwise impacts his lower 
extremities.

A variety of clinical reports and evaluations are in the 
file reflecting the disability picture of a given area of 
locomotion or mobility.  However, there is no overall 
assessment as to whether the veteran is or is unable to walk 
or otherwise move around, or whether he fulfills the 
criteria for loss of use of his lower extremities.

The veteran's representative argues that particularly with 
the recent grants of service connection for varicose veins 
and phlebitis, in addition to the other already service 
connected disabilities, "loss of use" can or should be 
presumed.

However, the Board is not competent to supplement the record 
with its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Additionally, during the course of the current appeal, there 
has been a significant change in the law.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) which redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The extensive regulatory provisions now in place, as well as 
associated judicial mandates and clarification, may not have 
been fully conveyed to the appellant and thus he may have 
been unable to avail himself of the benefits thereof.  

It also remains unclear whether the appellant is fully 
apprised of those records for which he is responsible versus 
those which will be obtained by VA, and/or those for which 
his release is required prior to VA obtaining them.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has no option but to return the case for further 
development, and the case is remanded for the following 
action:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

He should be asked if there is 
additional clinical or other evidence 
available with regard to his lower 
extremities and his ability to use or 
not to use them; if so, he should 
provide it, and if he is unable to 
achieve that on his own, the RO should 
assist him in obtaining such evidence, 
and it should be added to the claims 
file.

2.  The case, along with all evidence of 
record, should be submitted to VA 
physicians specializing in orthopedic, 
neurological and circulatory disorders, 
to respond to the following: Taking into 
account all of the veteran's service-
connected disabilities as they impact 
his lower extremities, what is the 
extent of his ability to use the lower 
extremities as contemplated with 38 
U.S.C.A. § 1114.  The opinion should be 
annotated to the record and should be 
sufficiently analytical and inclusive as 
to provide a sound basis for determining 
the status of the disabilities herein 
concerned.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (codified as amended at 38 C.F.R. 
§ 3.159 (2002) is completed and the 
implementing regulations are fully 
complied with and satisfied.  This 
includes providing the veteran with 
suitable, adequate information so that 
he may pursue his claim in an informed 
manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes). 

In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



